While I agree that the decision reaches the proper conclusion, I do not agree with the analysis of what constitutes "the date the first lawsuit failed other than on the merits."  I believe the date of failure to be the date the lawsuit is dismissed other than on the merits.
This would permit a lawsuit to continue where failure of service is not asserted.  It would also prevent unfair dismissals where the issue of service is not brought to the attention of the court until the second one-year has passed as described in the majority decision thereby precluding refiling.